DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. Cancellations of claims 4, 8, 14, 16, 19 and 20 are also acknowledged. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 11, the claim amendments include both underline and strike-though. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. Appropriate correction is required.

Allowable Subject Matter
Claims 7, 26 and 27 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation: “Luer fitting design” is unclear. The Luer type fitting is merely a standardized system of small-scale fluid fittings used for making leak-free connections between a male-taper fitting and its mating female part on medical and laboratory instruments. The Luer type fittings takes many different forms, e.g.: threads, etc. 
The term “design” in this case is similar to indefinite languages for instance: such as…, or the like, and for example. The examiner recommend applicant delete the term “design.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over OWENS (US 2896237).
Regarding claims 1-3, 5, 6 and 23-25, OWENS discloses an apparatus comprising: 
a fluid dispenser comprising: (i) a barrel defining a fluid reservoir chamber; and (ii) a nozzle at a first end of the barrel, wherein the nozzle comprises (a) an outer surface, and (b) a bore in fluidic communication with the fluid reservoir chamber (See Fig 1 and the bottom portion of Fig. 2); and
a nozzle cap comprising a body having an opening disposed at a first end and a closed second end, wherein the opening disposed at the first end and the closed second end together define a lumen (Fig. 2), the nozzle cap further comprising a protuberance disposed within the lumen and extending from the closed second end toward the opening (Fig. 2: 16), and wherein at least a portion of an inner surface of the lumen is configured to engage at least a portion of the outer a surface of the dispense nozzle (Fig. 3); 
wherein the nozzle cap comprises a Luer fitting design adapted to form one of a
fluid-tight seal or an air-tight seal with the nozzle (e.g.: Fig. 2: 14a); wherein the protuberance is configured for insertion into the bore of the nozzle (Fig. 3); wherein the protuberance frictionally engages at least a portion of a surface of the bore of the nozzle (see figures); wherein the lumen has a tapered shape (Fig. 2 top portion); wherein the protuberance is integral with the nozzle cap (Fig. 2 top portion, see the same shading); wherein the protuberance is comprised of the same material as the body of the nozzle cap (Fig. 2 top portion, see the same shading); and wherein the protuberance tapers from a first cross-sectional dimension to a second cross-sectional dimension (Fig. 2: 16).
           OWENS does not explicitly disclose that the apparatus is for processing biological specimen.
           The examiner notes that a preamble is not accorded any patentable weight:
where it merely recites the purpose or the intended use of a claimed structure. The language used to describe the intended use of a device merely provides insight in understanding the operation of the device; or the environment in which the device may be used. In this case, the claim does not recite any structures, which can be considered for specifically processing biological specimen. 
            The examiner respectfully submits that a skilled artisan would have been motivated to use the prior art device in any applicable situation. 
             The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
				
Response to Arguments
Amendments to the claims are acknowledged. The 112(b) rejections form the previous action are withdrawn. 
Applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        5/3/22